ORDER DENYING REVIEW
Plaintiff Appellant Clarence Walking Eagle filed a timely Petition to review the August 20, 2014 Tribal Trial Court’s Memorandum and Order Granting Motion to Dismiss.
After review of the file and orders therein, we conclude that the August 20, 2014 Order was based on substantial evidence and we find no factual or legal basis for further review.
Under the Fort Peck Tribes Comprehensive Code of Justice, (“CCOJ”), the Court of Appeals has jurisdiction to review determinations of the Tribal Court on matters of law, but shall not set aside factual determinations supported by substantial evidence, II CCOJ, Chap. 2, Sec. 202.